Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 1 of 15   PageID #: 11




                            Exhibit B
          FCOC #18-CV-01837(T)
  Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 2 of 15                      PageID #: 12




                IN TH E UNITED STATES CO UR T OF FED
                                                    ERAL CLAIMS

       REPRESENTATIVE CLASS PLATNTIFFS:
       on beha lfofthemselves and others so situa ted         Case No.1 :18- cv-0 1837 T(C FL)
                                                      as
      putalive class memhe1:r,

      John W. Barry, Karrine N. Montaque, Moses                      MO TI ON
      Nels on, Joel Ade yem i Omo tosh o, Julio Ruiz
                                                    ,           FO R EN TR Y OF
      Patricia Hinds, Elba M. Viera Lopez, Carl
      McBcan, RoscMarie M. Lastimado-Dradi:- Elvct
                                                             DE FA UL T JUD:GMENT
                                                       h    PUR SUA NT TO FRCP; RUL E 55(a)
      Bliss Miranda, Daniel B. Miranda,
      Marciaminajuanequita R. T. Dumlao, Rosalie
                                                      0,
      Libanag. Rodrigo B. Liba nag, Hannah K. Hear
                                                      t.
      Brig ida E. Cho ck, Mich ael T. Cho ck, Lcon
                                                   cio L.
      Bautista, Scott F. Hawver, Beverly Braumu11er-
      H3wver, Paul K. Meyer, Eurich Z. Griffin, Bl.
                                                                  DECEMBER 31,12018
      Barbara W. Griffin, Rose .Ann Flor, McKinley
      Lewis, Annette Torruellas, Sheryl Tinoco.
      Radames Rodriguez, Jeanette Delgado, Aaro
                                                 n
      Aqueron, Benedicta Sison, Betty Ananyo, Rafa
                                                    el
      Ram os, Ada Ramos, Hec tor Mendez. Miriam
      Men dez, Jose Valez, Mag dele na Niev es, Juan
                                                     ito
      Estrada, amo ng others similarly situated,

     Unincorporated Natural Persons Stan ding in
     Propria Persona Sui Juris,

                           -against-
     UNITED STATES. UNITED STATES
     DEP ART MEN T OF THE TRE ASU RY, STE
                                          VEN
     MNUCHIN, SECRETARY, COMMISSIONER
     OF THE INT ERN AL REVENUE SERVIC
                                     E,
     JOH N KOSKINEN, UNI TED STATES
     DEPARTMENT OF JUSTICE ACT ING
     ATT ORN EY GENERAL DA VTD A. HUB
                                      BERT,
     UNITED STA TED ATT ORN EY GEN ERA L,
     JEFF ERS ON B. SES SION S, UNI TED STA
                                            TES
     DEP ART MEN T OF JUS TICE TRI AL
     ATT ORN EY BRA DLE Y A. SAR.NELL,




-------·------
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 3 of 15    PageID #: 13




     UNITED STAT ES DEPARTMENT OF JUST.ICE
     TRlA LATT ORN EY SARA H T. MAY HEW ,
     UNITED STATES DEPARTMENT OF .JUSTJCE
     TRIAL ATTORNEY LAQUTTA TAYLOR-
     PHILLIPS, LR.S. ACCOUNTING OPERATIONS
     MANAGER BENJAMIN F. RAY, I.R.S. FIELD
     AGENT SARAH DAV IDSO N, I.RS. REVENUE
     OFFICER JOHN SHATRAW, I.RS. REVENUE
     OFFICER JAME S GREE NWA Y, I.R.S., I.R.S.
      REVENUE OFFICER COLIN P. KELLY, 1.R.S.
     REVENUE OFFICER KENNETH 0. JUSTICE,
     J.R.S. REVENUE OFFICER R.A. MITCHEL,
     l.R.S. REVENUE OFFICER MICHAEL W. COX,
     l.R.S. REVENUE Of FICER ELBA Y.
     PORR ATA-DORIA, I.R.S. REVENUE OFFICER
     BAR T BRELLENTHIN, l.R.S. REVE NUE
     OFFI CER K. COLT , I.R.S. REVENUE OFFI CER
     DEBORAH JAMES, l.R.S. REVENUE OFFICER
     CYNTHIA D. SPRY, J.R.S. REVENUE
     OFFICER NEIL CASEY, J.R.S. REVENUE
     OFFICER JAMES BECK, I.R.S. SUPERVISORY
    FIELD AGENT DAVID SMITH. J.R.S.
    ADVISORY GROUP AGENT LASONIA
     KIMES, I.R.S. ADVISORY GROUP MANAGER
    L DUNN'I I.R.S. ADVISORY GROUP
    MANAGER LISA MORRISON, l.R.S.
    DIRECTOR OF SPECIALTY COLLECTIONS
    CHERYL CORDERO, J.R.S. OPERATIONS
    MANAGER FOR COLLECTIONS SHERRI
    HOLCOMB, I.R.S. OPERATIONS MANAGER
    TONYA WILLIAMS-WALLACE, I.R.S.
    GENERAL ATTORNEY JAMES P. CALIGURE,
    I.R.S. ASSO CIAT E AREA COU NSEL MON ICA
                                                  DECE MBE R 31 2018
    E. KOC H, 1.R.S. TERR ITOR Y MANAGER
    PAUL G. ALVA RAD O, ALCOHOL TOBACCO
    & FIREARMS CRIMINAL INVESTIGATIONS
    DJVISrON OFFICER DAVID FERS, ALCOHOL
    TOBACCO & FIREARMS CRIMINAL
    INVESTIGATIONS DIVISION OFFICER
    MAR K MAC PHER SON, ALCO HOL TOBA CCO
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 4 of 15                                PageID #: 14




     & FIREARMS CRIMINAL INVESTIGATIONS
     DIVISION OFFICER KELLY MAEDA,
     ALCO HOL TOBA CCO & FJRE ARM S
     CRIMINAL INVESTIGA TJONS DfVIS ION
     OFFICER RYAN SPENCER. DEPARTMENT
     OF THE TREASURY.INSPECTOR GENERAL
     FOR TAX ADMINISTRATION OFFICER
     CHRISTOPHER 1. GUST, I.R.S. RICS/IVO
     PROG RAM MAN AGER CHRI STIN E L. DA VIS,
     1.R.S. DISC LOSU RE SPEC IALIS T SUM MER A.
     SUTHERLAND, UNIT ED STATES
     BAN KRU PTCY TRUSTEE ROBERTA
     NAPOLITANO, UNITED STATES
     BANKRUPTCY TRUSTEE ELIZABETH A.
     KANE, AND UNKNOWN OTHER JOHN
    "DOE S" AND JANE "ROE S" WHO ARE
    DEPARTMENT OF JUST ICE ATTO RNEY S,                                 DECEMBER 311 2018
    TREASURY SPEC IAL AGEN TS OR I.RS.
    OFFJCERS, EMPLOYEES, TREASURY
    AGENTS AND OTHER UNKNOWN STATE
    ACTORS 1 THROUGH 100; (All parties acting as
    Agents, Attorneys or employees on beha?fq(the
    Government are all being sued in their individual
    capacities) ET. AL.,

                                  Defen dant( s ).



            Plaintiff, RoseMarie M. Lastimado-Dradi, an uninc orpor ated
                                                                         Jiving Soul, flesh and
    blood natura l woma n on the land, who is Not an enem
                                                          y of the State, Nor a friend    ~fan   enem y of
    the State, Nor a surety to anyon e, stand ing befor e this
                                                               Court in propria persona siijur is, hereb y
    make s Motio n to the Court that the Clerk of Court enter
                                                              Defau lt again st the Defe Jdant(s ), and
    each of them, pursuant to FRCP Rule 55(a). In support of this
                                                                  request Plaintiff pl· ces upon the
   recor d in this case the Affidavit herein submitted in suppo
                                                               rt of this Motion.
           Date: Dece mber 31, 2018.
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 5 of 15   PageID #: 15




                                           American Citizen
                                             P.O. BOX 386
                                          Ridgefield, WA [98642)
                                            Non-Domestic




          cc: KA THERINE R. POWERS, Esq.
             Trial Attorney
             UNITED STA TES DEPARTMENT OF JUSTICE~ TAX DIVISION
             Court of Federal Claims Section
             P.O. Box 26
            Ben Franklin Station
            Washington, D.C. 20044
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 6 of 15                      PageID #: 16




              IN TH E UNITED STATES CO UR T OF FEDERA
                                                     L CLAIMS

     REPRESENTATIVE CLASS PLAINTIFFS:
     on beha !fof them selve s and other s so situa ted        Case No. l: 18-cv-01837T(CFL}
                                                        as
     puta tive class mem bers,

    John W. Barry. Karrinc N. Montaque, Moses                      AFFIDAVIT
    Nelson, Joel Adeyemi Omotosho, Julio Ruiz,
                                                                           OF
    Patricia Hinds, Elba M. Vier a Lopez, Carl
    McBean, RoseMarie M. Lastimado-Dradi, Elvah                  RoseMari~    M.
    Bliss Miranda, Daniel B. Mirdnda,                          La sti ma do -D rad i
    Marciaminajuanequita R. T. Dumlao~ Rosalie 0,
                                                                  IN SUPPORT OF
    Libanag, Rodrigo B. Libanag, Hannah K. Heart.
    Brigida E. Chock, Michael T. Chock, Leoncio                      MO TIO N
    Bautista, Scott F, Hawver, Beverly Braumu Iler-             FO R EN TRY OF
    Hawver, Paul K. Meyer, Eurich Z. Griffin, III.            DEFAULT JUDGMENT
    Barbara W. Griffin, Rose Ann Flor, McKinley              PURSUANT TO FRCP RULE 55(a)
    Lewis, Annette Tonuellas, Sheryl Tinoco,
    Radames Rodriguez, Jeanette Delgado., Aaron
    Aqueron, Benedicta Sison, Betty Ananyo, Rafa
                                                   el
    Ramos, Ada Ramos, Hector Mendez, Miriam
    Mendez, Jose Valez, Mag delen a Niev es, Juanito
    Estrada, among others similarly situated,                    DEC EMB ER 31, 2018

    Unin corp orate d Natu ral Pers ons Stan ding in
    Prop ria Pers ona Sui Juris ,

                          -against-

    UNITED STATES, UNITED STATES
   DEPARTMENT OF THE TREASURY, STEVEN
   MNUCHIN, SECRETARY, COMMISSIONER
   OF THE INTERNAL REVENUE SERVICE,
   JOHN KOSKINEN, UNITED STATES
   DEPARTMENT OF JUSTICE ACTING
   ATTORNEY GENERAL DAVID A. HUB BER T.
   UNITED STATED ATTORNEY GENERAL,
   JEFFERSON B. SESSIONS, UNITED ST ATES
   DEPARTMENT OF JUSTICE TRIAL
   ATTORNEY BRADLEY A. SARNELL,
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 7 of 15    PageID #: 17




    UNITED STATES DEPARTMENT OF JUSTICE
    TRIAL ATTOR NEY SARAH T. MAYHEW.
    UNITED STATES DEPARTMENT OF JUSTICE
    TRIAL ATTOR NEY LAQUIT A TAYLO R-
    PHJLLJPS, l.R.S. ACCOUNTING OPERATIONS
    MANAGER BENJAM IN F. RAY, 1.R.S. FIELD
    AGENT SARAH DAVIDS ON, I.RS. REVENUE
    OFFICE R JOHN SHATR AW, I.RS. REVENUE
    OFFICER JAMES GREENWAY, I.R.S., l.R.S.
    REVENUE OFFICER COLIN P. KELLY. I.R.S.
    REVENUE OFFICE R KENNETH 0. JUSTICE.
    l.R.S. REVEN UE OFFICE R R.A. MITCHEL,
    l.R.S. REVENUE OFFICER MICHAEL W. COX,
    I..R.S. REVENUE OFFICER ELBA Y.
    PO.RRA TA-DORIA, T.R.S. REVENUE OFFICER
    BART BRELLE NTHIN, LR.S. REVEN UE
    OFFICE R K. COLT, LR.S. REVEN UE OFFICE R
    DEBOR AH JAMES, I.R.S. REVEN UE OFFICER
    CYNTHIA D. SPRY, J.R.S. REVENUE
    OFFICER NEIL CASEY, l.R.S. REVENUE
    OFFICER JAMES BECK, I.R.S. SUPERV ISORY
    FIELD AGENT DAVID SMITH, l.R.S.
    ADVISO RY GROUP AGENT LASON JA
    KIMES, l.R.S. ADVISORY GROUP MANAG ER
    L. DUNN, I.R.S. ADVISO RY GROUP
    MANAG ER LISA MORRIS ON, I.R.S.
    DIRECTOR OF SPECIA LTY COLLEC TIONS
    CHERY L CORDE RO, I.R.S. OPERATIONS
    MANAGER FOR COLLECTIONS SHERRI
    HOLCOMB, l.R.S. OPERATIO NS MANAGER
    TONYA WILLIA MS-WA LLACE, I.R.S.
    GENERAL ATTORNEY JAMES P. CALTGURE,
    l.R.S. ASSOC IATE AREA COUNS EL MONIC A
    E. KOCH, l.R.S. TERRIT ORY MANAGER
    PAUL G. ALY ARADO , ALCOHOL TOBAC CO
    & FIREAR MS CRIMINAL INVESTIGATIONS
    DIVISION OFFICE R DA VJD FERS, ALCOHOL
    TOBAC CO & FIREARMS CRIMINAL
    INVEST IGATIO NS DfVISJON OFFICER
    MARK MACPH ERSON , ALCOH OL TOBAC CO          DECEM BER 31, 2018
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 8 of 15                    PageID #: 18




    & FIREARMS CRIMINAL INVESTIGATIONS
    DIVISION OFFJCER KELLY MAEDA,
    ALCOHOL TOBACCO & FIREARMS
    CRIMINAL TNVESTIGATIONS DJVlSION
    OFFICER RY AN SPENCER, DEPARTMENT
    OF THE TREASURY INSPECTOR GENERAL
    FORTAX ADMINISTRATION OFFICER
    CHRISTOPHER J. GUST, I.R.S. RICS/1VO
    PROGRAM MANAGER CHRISTINE L. DAVIS,
    I.R.S. DISCLOSU RE SPECIALIS T SUMMER A.
    SUTHERLAND. UNITED STATES
    BANKRUPTCY TRUSTEE ROBERTA
    NAPOLITANO. UNITED STATES
    BANKRUPTCY TRUSTEE ELIZABETH A.
    KANE, AND UNKNOWN OTHER JOHN
    ""DOES" AND JANE "ROES" WHO ARE
    DEPARTMENT OF JUSTICE ATTORNEYS,
    TREASURY SPECIAL AGENTS OR T.R.S.
    OFFICERS , EMPLOYE ES, TREASURY
    AGENTS AND OTHER UNKNOW N STA TE
    ACTORS l THROUGH 100; (All parties acting as
    Agents, AtLomeys or employees on behalf of the
    Government are all being sued in their individual
    capacities) ET. AL.,                                           DECEMBER 31, 2018

                                Defendant(s).




                                           AFFIDA VIT
                                          OF PLAINTIFF
                                   RoseMarie M. Lastimado-Dradi
                                     IN SUPPORT OF MOTION
                                    FOR DEFAULT JUDGMEN T

    WASHING TON ST ATE REPUBLIC                         }

                                                ___ ,.)Scilicet:
                                                        l




           l, RoseMarie M. Lastimado -Dradi, duly affirms and states as follows:
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 9 of 15                              PageID #: 19




          l. I am a Proper Party Plaintiff in the above-entitled action and I have personal firsthan
                                                                                                    d
             knowle dge of the particulars und pleadin gs in this matter.

          2. The initial Summons and Complaint was duly fi1ed on Septem ber 7, 2018,
                                                                                     and the is•
             Amend ed Complaint was filed on     September 28. 2018, then subsequently shortly
             thereafter, upon Motion from the Defend ant's Attorney, Katherine R. Powers
                                                                                         ,
             Plaintif f duly filed a redacte d version of the Compla int on Novem ber 9, 2018.

         3. Defend ant(s) were served with a copy of the Summo ns and Compla int
                                                                                 by the U.S.
             Marshals and dockete d by the Clerk at Court Docket No. I.

         4. An answer to the Plaintif f's Compla int was due by Novem ber 9, 2018.
                                                                                   (See Court
             Docket No. 1, Clerk of the Court's explicit instruction to Defend ant(s) that
                                                                                           the
             deadlin e for Dcfend ant(s) answer to be l l 10912018).

         5. On Octobe r 24, 2018, Defendant( s) A ttorncy, Katheri ne R. Powers , made
                                                                                       an ex parte
             Motion to the Court for an Extension of Time that was granted by the Judge, Charles

             F. Lettow, on Octobe r 26~ 2018, specify ing to the Defendant(s) Attorney that
                                                                                            said
             responsive pleadin g was due on or before Decemb er 7, 2018. {See Court Docket
                                                                                            No.
            8).

         6. On Novem ber 19, 2018, Hon. Charles F. Lcttow granted Plainti ffs Motion
                                                                                     to Amend
            the Compla int, and the amende d Complaint shall be deemed filed as of Septem
                                                                                          ber 28,
            2018, and Defend ant(s) answer was due on or by 12.07.2018. (See Court Docket
                                                                                          No.
            12 entered 11/ 19/20 l 8).

         7. On Novem ber 29, 2018, Defcnd ant(s) Attorney, Katherine R. Powers , filed
                                                                                       another ex

            parte Motion to the Court requesting an extension of time until January 1 I , 2019
                                                                                               that
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 10 of 15                             PageID #:
                                     20



             Plaintiff has vehemently objected to, and that the Court has
                                                                          not granted said extension
             beyon d the deadl ine set by the Court on Dece mber 7, 2018.

         8. Plaintiff duly filed an objection to said second extension
                                                                       of time with the Court, and
             Defendant(s) Attorney has not responded to Plaintiffs objection
                                                                             neither have they
            obtained any permission from the Com1 regarding another
                                                                    extension.
         9. Defen dant(s ) have failed to plead or other wise defen
                                                                    d within the time allow ed and,

            therefore. are now in default.

         10. Plain tiff respectfully requests that the Clerk of Court honor
                                                                            their Oath of Office, obey
            the law, and enter the default against the Defendant(s), and
                                                                         each of them, as a matter
            of law.
                                                                            .-··   ..




                                                                 Amer ican Citizen
                                                          Living Breathing Natural Woman of the
                                                                        Land




           Affirmed and Ascribed Before Me This
            ;$()";"" day of December, 2018.

                 J ~ l f?...._.e ,,e___ __
        Notary Print:

        Notary Signatur:J~

        Notary Commission Expire:     0 ( 1 1A:> 1c{l7.,,..
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 11 of 15                         PageID #:
                                     21



            IN THE UNITED STATES COU RT OF FEDERA
                                                 L CLAIMS

    REPRESENTATIVE CLASS PLAINTIFFS:
   on beha lfof themselves and others so situa ted as     Case No. I: 18-cv -0183 7T(C FL)
   putat ive class members,

   John W. Barry, Karrinc N. Montaque, Moses                      ENTRY
   Nelson, Joel Adeyemi Omo tosho , Julio Ruiz,
   Patricia Hinds, Elba M. Viera Lopez, Carl
                                                            OF DE FA UL T
   McBean~ RoseMaric M. Lastimado-Drad
                                            i, Elvah        JU DG ME NT
   Bliss Miranda, Daniel B. Miranda,                    PURSUANT TO FRC P RUL E 55(a)
   Marciaminajuanequita R. T. Dumlao, Rosalie 0,
   Libanag, Rodr igo B. Liban ag, Hannah K. Heart,
   Brigida E. Chock, Michael T. Chock, Leoncio
   Bautista, Scott F, Hawver~ Beverly Braumuller-
   Hawver, Paul K. Meyer, Eurich Z. Griffin, III,
   Barbara W. Griffin, Rose Ann Flor, McKinley
   Lewis, Annette Torruellas, Shery I Tinoco.
   Radames Rodriguez, Jeanette Delgado, Aaron
   Aque ron, Bene dicta Sison, Betty Anan yo, Rafael
   Ramos, Ada Ramos, Hector Mendez, Miria m
   Mendez., Jose Valez, Magd elena Nieves, Juanilo
   Estrada, among others similarly situated,

   Unincorporated Natural Persons Standing in
   Propria Persona Sui Juris,

                        -agai nst-

   UNITED STATES, UNITED STATES                              DECEMBER 31. 2018
   DEPARTMENT OF THE TREASURY, STEVEN
   MNUCHIN, SECRETARY, COMMlSSIONER
   OF THE INTERNAL REVENUE SERVICE,
  JOHN KOS KINE N, UNIT ED STAT ES
  DEPARTMENT OF JUSTICE ACTING
  ATT ORN EY GENERAL DAV ID A. HUB BER T,
  UNITED ST ATED ATTORNEY GEN ERA L,
  JEFFERSON B. SESS IONS , UNIT ED STATES
  DEPARTMENT OF JUSTICE TRJAL
  ATTORNEY BRADLEY A. SARNELL,
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 12 of 15   PageID #:
                                     22



    UNITED STATES DEPARTMENT OF JUSTICE
    TRIA L ATTO RNEY SARAH T. MA YI-JEW.
    UNITED STATES DEPARTMENT OF JUSTICE
    TRIALATTORNEYLAQUTTA TAYLOR-
    PHfLLIPS, T.R.S. ACCO UNTI NG OPERATTONS
    MANAGER BENJAMIN F. RAY, l.R.S. FIELD
    AGE NT SARA H DAVIDSON~ I.RS. REVENUE
    OFFICER JOHN SHATRAW, I.RS. REVENUE
    OFFICER JAMES GREENWAY, I.R.S., T.R.S.
    REVENUE OFFICER COLIN P. KELLY, I.R.S.
   REVE NUE OFFI CER KENN ETH 0. JUST ICE,
   l.R.S. REVENUE OFFICER R.A. MITC HEL,
   l.R.S. REVE NUE OFFI CER MICHAEL W. COX~
   I.R.S. REVENUE OFFICER ELBA Y.
   PORRATA-DORIA, I.R.S. REVENUE OFFICER
   BART BRELLENTHIN, l.R.S. REVENUE
   OFFI CER K. COLT, I.R.S. REVENUE OFFI CER
   DEBORAH JAMES, 1.R.S. REVENUE OFFICER
   CYNTHIA D. SPRY, l.R.S. REVENUE
   OFFICER NEIL CASEY, I.R.S. REVENUE
   OFFI CER JAMES BECK . J.R.S. SUPERVISORY
   FIELD AGENT DAVID SMITH, I.R.S.
   ADVISORY GROUP AGENT LASONIA
   KIMES, I.R.S. ADVISORY GROUP MANAGER
   L. DUN N, l.R.S. ADVISORY GROUP
   MAN AGE R LISA MORRISON, I.R.S.
   DIRECTOR OF SPEC IALTY COLL ECTI ONS
   CHER YL CORD ERO, J.R.S. OPER ATIO NS
   MAN AGE R FOR COLL ECTI ONS SHERRI
   HOLC OMB , l.R.S. OPERATIONS MAN AGE R
   TONYA WILLIAMS-WALLACE, I.R.S.
   GENERAL ATTO RNEY JAME S P. CAUGURE,
   LR.S. ASSO CIAT E AREA COUNSEL MON ICA
                                                 DECE MBE R 31, 2018
   E. KOCH, l.R.S. TERRITORY MAN AGE R
   PAUL G. ALVA RAD O, ALCO HOL TOBA CCO
   & FIREARMS CRIM INAL INVESTIGATIONS
   DIVI SION OFFI CER DAVID FERS, ALCOHOL
   TOBA CCO & FIRE ARM S CRIM INAL
   INVESTrGATIONS DIVISION OFFICER
   MARK MACPHERSON, ALCOHOL TOBACCO
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 13 of 15                                  PageID #:
                                     23



     & FIREAR..\1S CRIMINAL INVESTIGATIONS
     DIVISION OFFICER KELLY MAEDA.
     ALCOHOL TOBACCO & FIREARMS
    CRIMINAL INVESTIGATIONS orVTSION
    OFFICER RYAN SPENCER, DEPARTMENT
    OF THE TREASURY INSPECTOR GENERAL
    FOR TAX ADMINISTRATION OFFlCER
    CHRISTOPHER 1. GUST, l.R.S. RICS/lVO
    PROGRAM MANAGER CHRISTINE L. DA VIS,
    I.R.S. DISCLOSURE SPEC IALI ST SUMMER A.
    SUTHERLAND, UNITED STATES
    BANKRUPTCY TRUSTEE ROBERTA
    NAP OLIT ANO . UNIT ED STAT ES
   BANKRUPTCY TRUSTEE ELIZABETH A.
   KANE, AND UNKNOWN OTHER JOHN
   "DOES" AND JANE "ROES'' WHO ARE
   DEPARTMENT OF JUSTICE ATTORNEYS,                                      DECEMBER 31, 2018
   TREASURY SPECIAL AGENTS OR 1.R.S.
   OFFICERS, EMPLOYEES, TREASURY
   AGE NTS AND OTH ER UNK NOW N STATE
   ACTORS I THR OUG H 100; (All parti es actin g
                                                      as
   Agents, Attor neys or empl oyees on beha lf of the
   Gove rnme nt are all being sued in their indiv idual
   capacities) ET. AL.,

                                   Defendant(s).



           Plaintiff, RoseMarie M. Lastimado-Dradi, hereby reque
                                                                sts that the Clerk of Court enter
   default again st the Defendant(s), and each of them, pursu
                                                             ant to FRCP Rule 55(a). It appea ring
   from the recor d that the   Defcndant(s)~   and each of them, have failed to plead or other wise

  defend, the defau1t of the Defendant(s), and each of
                                                       them , is hereby enter ed pursu ant to FRC P
  Rule 55(a).


          Dated this 31_ day of DEC EMB ER_, 2018 _.
        Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 14 of 15                                   PageID #:
                                             24




                                                                             USC FC, Cler k of Cou rt




                    I, RoseMarie M. Last imad o-D radi hereby certi
                                                                    fy that on Dece mbe r 31, 2018 , I sent a
            true and corr ect copy of the fore goin g Mot
                                                         ion for Enh )' of Default, Affidavit in Supp ort of
            Mot ion for Entry of Default, and prop osed
                                                           Entry of Defa ult Orde r in a pre-p aid post age
                                                                                                            envelope
            via first class United State s Postal Sen1 icc
                                                           mail to the Atto rney for the Defe ndan t(s) nam
                                                                                                            ed in the
            duly filed and serv ed Civil R.l.C.O. Com plain
                                                              t for Age ncy Review to the addr ess listed belo
                                                                                                                w as
            such :


                            KAT HER INE R. POW ERS , Esq.
                           Trial Attorney
                           UNI TED STA TES DEPARTMENT OF JUS
                                                              TICE , TAX DIV ISI                   ~-~
                           Cou rt of Fede ral Clai ms Section
                           P.O. Box 26
                           Ben Franklin Station
                           Was hing ton, D.C. 2004 4




                                                                                    American Citizen
                                                                           Livi ng Brea thing Natural Wom an of
                                                                                          the Land




-- -- - - - - - - - - -
Case 1:19-mc-00018-LEK-KJM Document 1-2 Filed 01/22/19 Page 15 of 15                              PageID #:
                                     25



                             CERTIFICATE OF SERVICE
       I, RoseMarie M. Dradi certify that on the _22_ day of_January_, 2019_,I served

      true and accurate copies of the foregoing document on the following person(s)

      UNITED STATES DISTRICT COURT attention MJ KENNITH J. MANSFIELD

      located 300 AlaMoana Blvd. #C338 HONOLULU, HI 96850, either by deposit in the

      U.S. Priority Mail, addressed as follows and with the correct first-class postage affixed

      thereto, or be deposit in the designated courthouse mailbox, or by hand-delivery, as

      indicated below:


      Name: USPS Priority Mail with Tracking
      Served by: USPS with Electronic Signature
      [ X ] Hand-delivery
      [ ]    Deposit in the designated courthouse mailbox
      [ ]    By deposit in the U.S. Mail addressed as follows:

      CC: UNITED STATES ATTORNEY'S OFFICE
      Federal Bureau Investigations
      300 AlaMoana Blvd., #6-100
      Honolulu, HI 96850
      [x] USPS Priority Mail

      CC: GOOGLE - CORPORATION SERVICE COMP ANY
      2710 GATEWAY OAKS DRIVE SUITE 150N
      SACRAMENTO, CA 95833
      [x] CERTIFIED MAIL

      CC: FEDERAL COURT OF CLAIMS
      717 MADISON PL NW
      WASHINGTON DC 20439-0002
      Case# 18-01387(T)
      [x] USPS Priority Mail


                                                                       Isl RoseMarie Dradi
                                                                      RoseMarie Dradi
